         Case 1:18-cv-06748-JSR Document 33 Filed 10/23/18 Page 1 of 14



U N I T E D S TAT E S D I S T R I C T C O U R T
SOUTHERN DISTRICT OF NEW YORK



CITY MERCHANDISE INC.,
                                 P l a i n t i fi f
                                                       Civil Action No.: l:18-cv-06748 (JSR)
      -against-

BALENCIAGA AMERICA, INC.,
BALENCIAGA, S.A., and DEMNA GVASALIA;
and ABC COMPANIES,
                                 Defendants.




           REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF PLAINTFF'S
   MOTION FOR A PRELIMINARY INJUNCTION, PURSUANT TO FEDERAL RULE OF
     CIVIL PROCEDURE 65 (a) AND 17 U.S.C. § 502, AND AN ORDER OF SEIZURE OF
                  INFRINGING PRODUCTS, PURUSANTTO 17U.S.C. §503




                                                      T O P TA N I L AW P L L C
                                                      Edward Toptani (ET6703)
                                                      375 Pearl Street
                                                      Suite 1410
                                                      New York, New York 10038
                                                      Tel. (212) 699-8930
                                                      edward@toptanilaw. com

                                                      Counsel to Plaintiff City Merchandise Inc.




New York, New York
October 23, 2018
           Case 1:18-cv-06748-JSR Document 33 Filed 10/23/18 Page 2 of 14




                                            TA B L E O F C O N T E N T S




TA B L E O F A U T H O R I T I E S .


P R E L I M I N A R Y S TAT E M E N T.


A R G U M E N T,


A.        Likelihood                   of   Success            on          the   Merit   3

B.                          Irreparable                             Harm                 7

C. The Balance of Equities Tips in Favor of City Merchandise 9

D. The Public Interest Would not be Disserved by the issuance of an Injunction 10

CONCLUSION                                                                               10




                                                      (i)
      Case 1:18-cv-06748-JSR Document 33 Filed 10/23/18 Page 3 of 14




                               TA B L E O F A U T H O R I T I E R S



Cases


Boisson V. American County Quilts and Linen.. 273 F.3d 262 (2nd Cir. 2001) 4

Campbell v. Acuff-Rose Music, 510 U.S. 569, 586 (1994) 6, 7

City Merchandise Inc. v. Broadway Gifts, Inc., 2009
U . S . D i s t . L E X I S 5 6 2 9 ( S . D . N . Y. J a n . 2 7 , 2 0 0 9 ) 5

D e B a r d o s s y v. P u s k i , 1 6 3 F. S u p p . 1 2 3 9 ( S . D . N . Y. 1 9 9 1 ) 8

Harper & Row, Publishers, Inc. v. National Enterprises,
471           U.S.               539,             562(1985)                          6,7

Music Sales Ltd. v. Charles Dumont & Sons, Inc.,
800      F.       Supp.        2d     653        (D.N.J.                 2009)             8

Register.com, Inc. v. Verio, Inc., 356 F.3d 393 (2d Cir. 2004) 8, 9

Rogers        v.   Koons,        960      F. 2 d      301   (2d       Cir.   1992)         7

S a l i n g e r v. C o l t i n g , 6 0 7 F. 3 d 6 8 , 8 1 ( 2 d C i r. 2 0 1 0 ) 7


Sheldon v. Metro-Goldwvn Pictures Corp.. 81 F.2d 49, 56 (2d. Cir. 1936) 4

Silberstein v. Fox Entm't Group. Inc..
4 2 4 F. S u p p . 2 d 6 1 6 , 6 3 1 - 6 3 2 ( S . D . N . Y. 2 0 0 4 ) . . . . . 5

Sony Corp. of America v. Universal CityStudos, 464 U.S. 417 (1984) ,,....7

Steinberg V. Columbia Pictures. Inc., 663 P. Supp. 706 (S.D.N. Y. 1987) 5

Yurman Design Inc. v. PAJInc., 262 F.3d 101, 109 (2d Cir. 2001) 3

Zenger-Miller, Inc. v. Training Team, GmbH,
757     F.        Supp.         1062     (N.D.               Cal.        1991)         8




                                               (ii)
     Case 1:18-cv-06748-JSR Document 33 Filed 10/23/18 Page 4 of 14



Statutes


17U.S.C.§107                                          „„„....6,7

17U.S.C.§                                   503                7


Secondary Sources

3 M. Nimmer, Copyright § 13.05[A], at 13-72 (2000).




                                        (iii)
          Case 1:18-cv-06748-JSR Document 33 Filed 10/23/18 Page 5 of 14


                                 PRELIMINARY STATEMENT^

        This motion was precipitated by Defendant Balenciaga America, Inc.'s ("Defendant")

recent assertion that it possesses the right to divert its Infringing Products ~ which it has been

illegally advertising and offering for sale in the U.S. through multiple channels ~ to unknown

offshore destinations (and allegedly beyond the jurisdiction of this Court). Thus, plaintiff City

Merchandise Inc. ("Citv Merchandise" or "Plaintiff') has not delayed in bringing this motion.

        Defendant's opposition brief ("Opposition Brief or "0pp.") feigns that this motion is

"perplexing." (Br. at 1.) To be sure. Plaintiff is not seeking an injunction with respect to

Defendant's infringing sales in the U.S. This is so because Plaintiff will be entitled monetary

damages for such illegal sales. On the other hand, because Defendant claims that it possesses

the right to extinguish Plaintiffs existing rights of seizure under the Copyright Act and to force it

to suffer additional damages, the likelihood of irreparable injury is imminent, especially in light

of Defendant's previous and existing lack candor with respect to the Infringing Products. As

such. Defendant's 11*'' hour offer to enter into a stipulation was nothing more than a hollow

attempt to address Plaintiffs earlier articulated concems as to why a preliminary injunction was

necessary to protect itself. However, as Defendant advised was previously advised, breach of

contract remedies are not nearly as potent to an aggrieved party than those remedies that might

otherwise be available to it in connection with a finding of contempt.

        That said. Defendant could have avoided this motion by agreeing to the relief requested;

or alternatively, it could have otherwise suggested that such a stipulation be "so ordered" by the

Court. Defendant, which never prepared a draft of such a proposed stipulation, has provided no

explanation as to the reasons why it wishes to avoid being subject to the Court's powers should it

divert Infringing Products offshore.


^ Capitalized terms not defined herein are given the same meanings as in Plaintiffs
opening brief (the "Opening Brief or "Br.").
          Case 1:18-cv-06748-JSR Document 33 Filed 10/23/18 Page 6 of 14


        In its Opposition Brief, Defendant incorrectly argues that Plaintiff does not meet the

standards for a preliminary injunction. In doing so, Vira Capeci C'Ms. Capeci"). Defendant's

president, does not deny that Defendant had access to Plaintiffs NYC Skyline Products; nor

does she deny that the designs on the Infringing Products are knock-offs of the designs on

Plaintiff s NYC Skyline Products. Instead, she claims in conclusory terms that the Infringing

Products were "[ijnspired by tourist souvenirs..." Not surprisingly, she does not include photos

of the alleged inspirational souvenirs, nor does she identify the artist who allegedly created the

designs used on the Infringing Products. Although she praises defendant Demna Gvasalia's

design skills, she avoids addressing the elephant in the room: Balenciaga's creative designer is

known for his knock-offs.


        Defendant's Opposition Brief has the temerity to scoff at Plaintiffs claim that its unique

interpretation of the New York skyline is a protectable design. (Opp at Regardless, as

discussed in Plaintiffs Opening Brief, the similarities between Defendant's Infringing Products

and Plaintiffs NYC Skyline Products are so striking as to preclude the possibility that that

Plaintiff and Defendant independently arrived at the same result. (Br. at 8-10.) Defendant has

not disputed this. Instead, as discussed below, Defendant attempts to invoke the affirmative

defenses of scenes a faire and fair use, neither of which is remotely viable here.

        Similarly, Defendant's argument that Plaintiff cannot show irreparable harm is also

without merit. First, it is clear that Defendant has already directly infringed Plaintiffs rights

inside the U.S. through its misconduct. Thus, Defendant's diversion of the Infringing Products

from the U.S. jurisdiction would extinguish Plaintiffs rights to a seizure of those items as under

the Copyright Act. Second, the diversion of Infringing Products to offshore locations would




2 In doing so, Defendant argues that graffiti art is not original to Plaintiff. This is a red herring as
Plaintiff never made such an argument. (See Gindi Reply Dec!., 3-4, Ex.A.)

                                                    2
                 Case 1:18-cv-06748-JSR Document 33 Filed 10/23/18 Page 7 of 14


subject Plaintiff to additional damage which would likely be impossible to estimate let alone
u n c o v e r.




            Finally, Defendant has offered no compelling argument to undermine Plaintiffs earlier

arguments that the balance of equities tips in its favor and the public would not be disserved by
an injunction.

                                             ARGUMENT


A. Likelihood of Success on the Merits


           Defendant does not argue that the subject copyright is invalid nor does it dispute access

to the Design used on the NYC Skyline Products, which have been widely disseminated

throughout the public by Plaintiff. Therefore, the central issue for the Court is the existence of

substantial similarity.

           Defendant makes a half-hearted attempt to suggest that Plaintiffs copyrighted Design is

not original and therefore not protectable. (See 0pp. at 2-3 (referring to "Plaintiffs supposed

original design" consisting of "a collage of some of the most well-known landmarks in the New

York City skyline, which are unprotectable under copyright law.") Defendant, however, has

offered no evidence of unoriginality. Yurman Design Inc. v. PAJ Inc., 262 F.3d 101, 109 (2d Cir.

2001)("Copyright law may protect a combination of elements that are unoriginal in themselves).

           As discussed in Plaintiffs moving papers, even at first glance, one immediately observes

the striking and substantial stylistic relationship between the designs on the Infringing Products

and those on the NYC Skyline Products. Plaintiffs and Defendant's corresponding products

each possess substantially and strikingly similar styles, skyline perspectives and vantage points,

depicted objects and environmental elements, color schemes, materials, shapes and sizes, and

layouts, proportions and arrangements. See Boisson v. American County Quilts and Linens, 273

F.3d 262 (2nd Cir. 2001) (particular layouts and color combinations with other elements may be

copyrighted). By electing to use these same uniquely combined elements in their designs,
                                                    3
              Case 1:18-cv-06748-JSR Document 33 Filed 10/23/18 Page 8 of 14


arrangements and styles as the ones Plaintiff selected, Defendant has created products that

indisputably have the same "total concept and feel" as the City Merchandise's products.
         Defendant's opposition completely ignores the absurd similarities between the Infringing

Products and the NYC Skyline Products, including the fact that the products undoubtedly have

the same "total concept and feel". {See, e.g., Gindi Decl. 11-13.). Instead, Defendant has

argued that "an artist could not possibly depict or evoke the New York skyline without including
these elements; they are thus scenes a faire." (0pp. at 13.) That, of course, is not true. Plaintiff

has already shown that Balenciaga did not have to use the same five landmarks selected by

Plaintiff, not did it have to use the same lettering, arrangements, colors, etc. Plaintiff has shown

that there are innumerable creative and artistic ways in which products featuring New York City

can be expressed without infringing Plaintiffs copyrighted Design that was used on its NYC

Skyline Collection. {See, e.g., Gindi Decl, Exs, C & D; see also Gindi Reply Decl, Ex. A

(examples of multiple original graffiti designs depicting various different NYC landmarks and

attractions).^

        Thus, contrary Defendant's claim, this case is not an example of unprotectable scenes a

faire as discussed in Williams v. Crichton, 84 F.3d 581, 587 (2d Cir. 1996) (finding no

infnngement when the primary similarity between works lay in the same "idea" of a story set in a

3 In an obviously strained attempt to avoid substantial similarity, Defendant shamelessly ignores
the individual designs on each of the NYC Skyline Products included in Plaintiffs copyright (i.e., the
designs Balenciaga had access to and copied) when making its comparisons. {See Gindi Decl., Ex. A; Opp
at 14-5.) Instead, it focuses on a different version of the Design that Defendant never saw, then it declares
that the "landmarks are arranged differently in the accused goods... Plaintiffs "designs include many
more, less identifiable, buildings, and the iconic landmarks are arranged in a different order than in the
Balenciaga America products." {Id. at 13.) Setting aside the fact that Defendant has identified no
meaningful differences between the designs, it has clearly violated the rule governing the type of analysis
courts in this circuit are required to employ. "Th[e] 'disceming ordinary observer" inquiry entails not a
piecemeal comparison of each of the protectible elements with its putative imitation, but rather a careful
assessment of the 'total concept and feel' of the works at issue, after the non-protectible elements have
been eliminated from consideration." Silberstein v. Fox Entm't Group. Inc.. 424 F. Supp.2d 616, 631-632
(S.D.N.Y. 2004). It has long been settled that "no plagiarist can excuse the wrong by showing how much
of his work he did not pirate. Sheldon v. Metro-Goldwvn Pictures Corp., 81 F.2d 49, 56 (2nd Cir. 1936)
(Hand. J.).


                                                      4
           Case 1:18-cv-06748-JSR Document 33 Filed 10/23/18 Page 9 of 14


dinosaur theme park). In fact, Defendant's scenes a faire argument was specifically rejected in

Steinberg V. Columbia Pictures. Inc., 663 P. Supp. 706 (S.D.N.Y. 1987). There, the court ruled

that the defendants' movie poster infnnged plaintiffs whimsical illustration of a New York City

scene and recognized that while it is undeniable that a drawing depicting parts of New York City

could be expected to include certain elements commonly associated with New York City, it was

the plaintiff s "expression"' of those elements that was protected."^

        Similarly, Defendant is in the high-end fashion business to make a handsome profit; and,

in fact, is on track to soon hit annual sales of billion euros, and, as shown in the First Amended

Complaint, is brazenly willing to copy the work of others to do so.^ As such. Defendant's

conclusory and unsupported argument that the affirmative defense of "fair use" relieves it of

liability is without merit.

        Defendant's use of Plaintiff s copyrighted designs on the Infringing Products is not for

teaching, research scholarship, comment, news reporting, or any other good intentioned purpose.

17 U.S.C. § 107.^ In fact, as already discussed, Defendant's Infringing Products include

virtually indistinguishable copies of Plaintiff s copyrighted Design. Thus, Defendant's knock-

offs have not transformed Plaintiffs design by adding new expression or meaning; nor have they

added new information, new aesthetics, new insights or understandings. In short, there is




        See also, City Merchandise Inc. v. Broadway Gifts, Inc., 2009 U.S. Dist. LEXIS 5629 (S.D.N. Y.
Jan. 27, 2009) (granting preliminary injunction in favor of City Merchandise where defendants' works
were substantially similar to plaintiffs NYC Skyline Collection in total concept and feel, including the
same coordination, arrangement, whimsical style, color schemes, scales, etc.)

I Indeed, Defendant seems to have no limits as to how far it will go ripping-off others. Last
Friday, it was sued in this District for slavishly copying the well-known tree-shaped car fresheners that
people often hang from their rear view mirrors. Car-Fresnher Corp. v. Balenciaga America, Inc. (1:18-
cv-09629). Defendant's "couture" version costs $275.00
6 "The fact that a publication was commercial as opposed to nonprofit is a separate factor that tends
to weigh against a finding of fair use." Harper & Row, Publishers, Inc. v. National Enterprises, 471 U.S.
539, 562(1985).

                                                     5
          Case 1:18-cv-06748-JSR Document 33 Filed 10/23/18 Page 10 of 14


nothing socially redeeming from Defendant's infringing activity which includes selling $2,000

knock-offs of Defendant's designs^

        The relevant second factor to consider is "the nature of the copyrighted work." 17 U.S.C.

§ 107. It "calls for recognition that some works are closer to the core of intended copyright

protection than others, with the consequence that fair use is more difficult to establish when the

former works are copied." Campbell v. Acuff-Rose Music, 510 U.S. 569, 586 (1994). As

discussed above, Plaintiffs copyrighted Design, which includes its unique and original

interpretation of the NYC skyline, is clearly entitled to, and has received, a high degree of

protection under copyright law.

        The third "fair use" factor is "the amount and substantiality of the portion used in relation

to the copyrighted work as a whole." 17 U.S.C. § 107. This factor "calls for thought not only

about the quantity of the materials used, but about their quality and importance, too." Campbell,

510 U.S. at 587.8 Again,• the qualitative
                               •        •
                                          and quantitative degree of copying here is imcanny (as

many press observers have also agreed).

        The fourth and final relevant factor is "the effect of the use upon the potential market for

or value of the copyrighted work." 17 U.S.C. § 107. To negate fair use, the copyright owner

need only show that if the challenged use should become widespread, it would adversely affect

the potential market for the copyrighted work. Harper & Row, Publishers, Inc., 471 U.S at 568

(citations and quotation marks omitted). This factor must take account of harm not only to the


7 Moreover, the "propriety of the defendant's conduct" is also relevant to "character" of the use

(Harper & Row, Publishers, Inc., 471 U.S. at 562 (quoting 3 M. Nimmer, Copyright § 13.05[A], at
13-72 (2000) , because "fair use" presupposes "good faith" and "fair dealing." Harper & Row,
Publishers, Inc., 471 U.S. at 562-563 (citations and quotations omitted).

8 "Here, attention turns to the persuasiveness of a [user's] justification for the particular copying
done, and the enquiry will harken back to the first of the statutory factors, for... the extent of permissible
copying varies with the purpose and character of the use." Id. at 586-87.



                                                      6
            Case 1:18-cv-06748-JSR Document 33 Filed 10/23/18 Page 11 of 14


original but also of harm to the market for derivative works. Id. Moreover, "where the use is

intended for commercial gain some meaningful likelihood of future harm is presumed. See Sony

Corp. of America v. Universal City Studos, 464 U.S. 417,451 (1984) Thus, that the Infringing
Products and the NYC Skyline Products may be in different markets irrelevant See Rogers v.

Koons, 960 F.2d 301 (2d Cir. 1992) (finding that it does not matter that the plaintiff had not

considered entering the infringer's market, what mattered was that a potential market for plaintiff

existed).

B. Irreparable Harm

        Plaintiff did not fabricate its concem about Defendant diverting the Infringing Products

overseas. Rather, it directly emanated from the litigation posture Defendant's counsel

proclaimed with regard to Defendant's alleged rights. In particular, it is Defendant's position

that it has the legal right to divert the Infringing Products to secret locations overseas. By doing

so. Defendant would not only extinguish Plaintiffs potential relief of seizure and destruction of

the Infringing Products as under the Copyright Act (i.e., 17 U.S.C. § 503), but it would also

subject Plaintiff to additional damages from overseas infringement, which would be impossible

to estimate with precision the amount of monetary loss which would result.^ The Second Circuit

has determined that harm may be irreparable where the loss is difficult to replace or measure, or

where a plaintiff should not be expected to suffer the loss

        Defendant does not deny the foregoing. Instead, it incorrectly argues that Plaintiff would

not be damaged under the Copyright Act because it does not apply to the exportation of the




9 In addition, Deborah Gindi has also previously discussed the injury to Plaintiffs reputation and
business (Gindi Decl. ^ 9.) {See also Register.com, Inc. v. Verio, Inc., 356 F.3d 393,404 (2d Cir.
2004)(upholding district court's finding of irreparable harm based upon loss of reputation, good will and
business opportunities.)


                                                    7
                    Case 1:18-cv-06748-JSR Document 33 Filed 10/23/18 Page 12 of 14


Infringing Products overseas. Ho\vever, "[c]ases which have asserted jurisdiction based on the

application of copyright laws have uniformly found some act of infringement in the U.S."

Zenger-Miller, Inc. v. Training Team, GmbH, ISl F. Supp. 1062,1072 (N.D. Cal. 1991); see
also De Bardossy v. Puski, 763 F. Supp. 1239,1243 (S.D.N. Y. 1991) (holding that "jurisdiction

[is] proper in the United States ... if [a] plaintiff can show that an infringing act occurred in the
United States"). Here, there is no doubt that Plaintiff has shown that Defendant has committed

predict acts of direct copyright infringement inside the U.S. by offering and selling the Infringing

Products through numerous retail channels, including online. Furthermore, the First Amended

Complaint has set forth numerous reasons why Defendant is also liable for the direct acts of

infringement in the U.S. by co-defendants Balenciaga, S.A. and Demna Gvasalia. {See, e.g., FAC

nil 37,39,56.)

               In addition. Defendant's last minute contention that it has no current plans to transfer its

inventory in the U.S. should not be a meritorious basis to defeat its motion. See Register.com,

Inc. V. Verio, Inc., 356 F.3d 393 (2d Cir. 2004)(defendant's agreement to cease using plaintiffs

name was insufficient to prevent issuance of preliminary injunction.) Here, there are many good

reasons to question defendant's good faith and reliability of its representation. {See Toptani

10 Defendant's citation to Music Sales Ltd. v. Charles Dumont & Sons, Inc., 800 F. Supp. 2d 653
(D.N.J. 2009) is misleading and not helpful to its case. In fact, that case helps Plaintiff. There, the court
noted that the defendant actually had distribution rights in the U.S. with respect to the sheet music at
issue, and that if the defendant engaged in unauthorized use of the music in the United States and then
distributed those copies abroad, the conduct would likely have given rise to a cause of action under the
Copyright Act because of a predicate act of infringement. Id at 660. Moreover, the existence of a
predicate act in the U.S. is only germane to the issue of the scope of the Copyright Act's reach with
respect to offshore infringement and does not impact Plaintiffs existing rights under the Copyright Act,
nor whether it would be damaged in an unknown amount by overseas infnngement. To the extent the
Copyright Act does not apply to overseas infringement, as Defendant's assert. Plaintiff has asserted other
viable claims against Defendant for such wrongdoing. Defendant has cited no cases supporting the
proposition that an infringer (and anybody for that matter) has the right to export infringing goods
o v e r s e a s .




                                                         8
                  Case 1:18-cv-06748-JSR Document 33 Filed 10/23/18 Page 13 of 14


Reply Decl. 111[[ 4-20 (showing, among other things. Defendant dissembling and lack of candor

concerning the full scope of its Infringing Products from its inventory).) Moreover, Defendant
remains part of an integrated global network whose partners, including defendants Balenciaga,

S.A. and Demna Gvasalia, apparently continue to offer the Infringing Products overseas through

multiple unknown channels.

                 Finally Plaintiff has not delayed in filing this motion, as Defendant incorrectly alleges.
Plaintiff moved promptly after reasonably concluding that Defendant would divert its Inventory

of Infringing Products to an unknown location overseas. (See Toptani Reply Decl. ^ 14.)


C. The Balance Of Equities Tips In Favor of Plaintiff

                 Defendant simply repeats its argument that Plaintiff would suffer no irreparable injury to

support its assertion that the equities tip in its favor. Here, there would be absolutely no burden

on Defendant if the injunction were issued with an accompanying seizure order, which is

indisputably within the Court's powers. Defendant has not argued otherwise

             Notably, if Defendant decided to reverse course with respect to its currently stated

intention to not transfer the Infi-inging Products overseas. Plaintiffs existing seizure rights under

the Copyright Act (which Defendant concedes exists (0pp. at 20)) would be extinguished.

Moreover, in such a scenario, according to Defendant, Plaintiff would be left without any

remedy under the Copyright Act ~ even though Defendant and its affiliates would unjustly

b e n e fi t .


D. The Public Interest Would Not Be Disserved by the Issuance of an Injunction

             As discussed in Plaintiffs Opening Brief, the public interest would not be disserved by

the issuance of an injunction. (Br. at 14-15). Defendant's assertion otherwise relies upon the

illicit premise that it is fair game for large companies to appropriate the work of others.

Defendant simply does not have the subversive right to appropriate the hard work of others in


                                                          9
         Case 1:18-cv-06748-JSR Document 33 Filed 10/23/18 Page 14 of 14


order to profit from the sale of high priced "couture." Just because Plaintiffs designs are placed

on relatively inexpensive items does not mean that such designs are not entitled to full protection

under the law. Undoubtedly, had Plaintiff created its NYC Skyline Products using the designs

on the Infringing Products as its "inspiration," Plaintiff would be the defendant in this lawsuit.

                                          CONCLUSION


        For all the foregoing reason, it is respectfully requests that this Court grant Plaintiffs

motion in its entirety.




        Dated: New York, New York
               October 23, 2018



                                               T O P TA N I L A W P L L C



                                               By: /s/Edward Toptani
                                               Edward Toptani (6703)
                                               375 Pearl Street, Suite 1410
                                               New York, New York 10038
                                               Telephone: (212)699-8930
                                               Telecopier: (212)320-0371
                                               edward@toptanilaw.com

                                               Counsel for Plaintiff City Merchandise Inc.




                                                 10
